In consolidated actions, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 9, 1972, which, after a nonjury trial, inter alla granted respondent a separation, except that appellant’s brief appears to exclude from the appeal so much of the judgment as (.1) dismissed respondent’s causes for divorce; (2) granted respondent custody of the parties’ infant children, subject to visitation by appellant; (3) denied respondent a counsel fee for Action No. 3 herein and for any proceeding in the Family Court; and (4) denied respondent’s motion to punish appellant for contempt of court. Judgment modified, on the facts, by reducing the award of alimony and child support from $265 per week to $195 per week and reducing the allocation therefrom for alimony from $150 per week to $80 per week. As so modified, judgment affirmed insofar as áppealed from, without costs. In our opinion, the award for alimony was excessive to the extent indicated herein. A new action by appellant has been commenced based on newly discovered evidence which was not part of this record. Shapiro, Acting P. J., Gulotta, Christ and Brennan, JJ., concur; Benjamin, J., not voting.